TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00512-CR



                                   Crae Robert Pease, Appellant

                                                   v.

                                   The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY,
          NO. C-1-CR-13-220763, HONORABLE BOB PERKINS, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

                The reporter’s record was due to be filed in this Court on October 13, 2014. To date,

the reporter’s record has not been filed. According to the appellant, he has not made payment

arrangements for the reporter’s record because he lacks sufficient resources to pay for it. Although

appellant filed an affidavit of indigency in the trial court within the time for perfecting his appeal,

no finding of indigency has been made. See Tex. R. App. P. 20.2.

                To avoid further delays and protect the rights of the parties, the appeal is abated and

the trial court is instructed to determine, following a hearing if necessary, whether appellant is

presently indigent. See id. If it finds that the appellant cannot pay or give security for the appellate

record, it shall order the preparation of the reporter’s record at no cost to appellant. See id. A

supplemental clerk’s record including copies of all findings, conclusions, order, and a transcription

of any hearing that is held shall be tendered for filing in this Court no later than January 30, 2015.
              It is so ordered this 19th day of December 2014.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: December 19, 2014

Do Not Publish




                                                2